By the Court.
— The present defendant, James Robinson, Jr., is not the party to the alleged deed ; and therefore, no notice could be given to him, *115within the general rule, for the production of deeds; nor, if he stands merely in the character of a witness to the deed, is he compellable to produce it. There is, therefore, no way of getting at the title, but the one proposed, if the defendant in an action chooses, under such circumstances, to conceal the muniments of the estate.
The witnesses were, accordingly, examined; and the plaintiff obtained a verdict, conformable to the charge of the court.1

 Of this case, Chief Justice Tilghman says, in Little v. Delancey, 5 Binn. 171: “ The report is short, and I am satisfied the reporter was not present at the trial, or the case would have been stated with more clearness and precision and after analyzing the facts as above stated, he continues, “ upon the whole, there appears to have been something particular in the circumstances of the case, under which it might have been proper to admit parol evidence, although it does not clearly appear what those circumstances were; at all events, it is not a case which can be set up as a general rule.” And Judge Yeates says (p. 273): “There must certainly have been other facts, upon which the judgment of the court turned.”